DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 9-11, 21-22, 24-25, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2017/0053804 A1; hereinafter “Lu”).
Regarding Claim 6, referring to at least Fig. 2L and related text, Lu teaches a  semiconductor structure, comprising: a metal gate structure (MG) (108) disposed over a semiconductor substrate (102) (paragraphs 11-15); gate spacers (112) disposed on sidewalls of the MG (outer sidewalls of the 108) (paragraph 11); a gate contact (136a) disposed on the MG (paragraph 31); an etch-stop layer (ESL) (120 capable of functioning as an etching stopping during CMP processing) disposed on the gate spacers (paragraphs 22-24); and a source/drain (S/D) contact (118 and 134a) disposed adjacent to the gate spacers, wherein a width of a top portion of the S/D contact (a width of a top portion of 134a interfacing with 120) interfacing with the ESL is less than a width of a bottom portion of the S/D contact (a width of a bottom portion of 118) defined by the gate spacers, and wherein an entirety of the S/D contact from a topmost surface of the S/D contact (a topmost surface of 134a) to a bottommost surface of the S/D contact (a bottommost surface of 118) extends from a top surface of the ESL (a top surface of 122) to below a bottommost surface of the ESL (a bottommost surface of 122) (fig. 2L and paragraphs 19 and 31).  
Regarding Claim 7, Lu teaches further comprising a dielectric layer (110) disposed on the MG, such that the gate contact extends through the dielectric layer to contact the MG, wherein a portion of the dielectric layer (a portion of 110 in between 108 and 120) separates the MG from the ESL (paragraph 11).  
Regarding Claim 9, Lu teaches wherein the ESL is a first ESL, the semiconductor structure further comprising a second ESL (124) disposed over a top surface of the first ESL (a top surface of 120) (paragraph 25).  
Regarding Claim 10, Lu teaches wherein a composition of the top portion of the S/D contact differs from a composition of the bottom portion of the S/D contact (paragraphs 19 and 31.  For example, a composition of 134a formed of W is different from a composition of 118 formed of Al).  
Regarding Claim 11, Lu teaches wherein the top portion of the S/D contact is free of Cu (paragraph 31.  For example, 134a formed of W).  
Regarding Claim 21, referring to at least Fig. 2L and related text, Lu teaches a semiconductor structure, comprising: a gate structure (MG) (108) disposed over a semiconductor layer (102) (paragraphs 11-15); a source/drain (S/D) feature (104) disposed adjacent to the MG (paragraph 11); a contact feature (MD) (118 and 134a) disposed over the S/D feature (paragraphs 19 and 31); a gate spacer (112) separating the MG from the MD (paragraph 11); and a first dielectric layer (122) disposed along a first sidewall of the gate spacer (an outer sidewall of 112) to define a sidewall of an upper portion of the MD (an outer sidewall of 134a in direct contact with 122), wherein a sidewall of a lower portion of the MD (an outer sidewall of 118) below the upper portion is free of contact with the first dielectric layer, and wherein a topmost portion of the sidewall of the upper portion of the MD is in direct contact with the first dielectric layer (fig. 2L and paragraphs 23-24); and a second dielectric layer (110 and 120) extending over a top surface and along a second sidewall of the gate spacer (a top surface and along an inner sidewall of 112) to directly contact the MG, the second sidewall being opposite to the first sidewall (fig. 2L and paragraphs 16 and 22).  
Regarding Claim 22, Lu teaches wherein the upper portion of the MD extends to below a bottom surface of the first dielectric layer (a bottom surface of 122), thereby separating the first dielectric layer from the lower portion of the MD (fig. 2L).  
Regarding Claim 24, Lu teaches wherein a portion of the first dielectric layer is disposed over a top surface of the MG (fig. 2L, a portion of 122 over a top surface of 108).  
Regarding Claim 25, Lu teaches further comprising a gate contact (136a) electrically coupled to the MG, wherein the gate contact is laterally separated from the MD by the gate spacer and the first dielectric layer (fig. 2L and paragraph 31).  
Regarding Claim 27, Lu teaches wherein the upper portion of the MD includes a first metal (134a), and wherein the lower portion of the MD includes a second metal (118) different from the first metal (paragraphs 19 and 31.  For example, 134a formed of W is different from 118 formed of Al).  
Regarding Claim 28, Lu teaches wherein a portion of the second dielectric layer extends over the gate spacer to directly contact the first dielectric layer (fig. 2L).  
Regarding Claim 29, Lu teaches wherein a portion of the first dielectric layer directly contacts a top surface of the second dielectric layer (fig. 2L, a portion of 122 directly contacts a top surface of 120). 

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0186849 A1; hereinafter “Chen”).
Regarding Claim 6, referring to at least Fig. 10 and related text, Chen teaches a  semiconductor structure, comprising: a metal gate structure (MG) (10) disposed over a semiconductor substrate (5/300) (paragraphs 10 and 17); gate spacers (30) disposed on sidewalls of the MG (outer sidewalls of the 10) (paragraph 10); a gate contact (110) disposed on the MG (paragraph 36); an etch-stop layer (ESL) (105) disposed on the gate spacers (paragraph 36); and a source/drain (S/D) contact (95 and 115) disposed adjacent to the gate spacers, wherein a width of a top portion of the S/D contact (a width of a top portion of 115 interfacing with 105) interfacing with the ESL is less than a width of a bottom portion of the S/D contact (a width of a bottom portion of 95) defined by the gate spacers, and wherein an entirety of the S/D contact from a topmost surface of the S/D contact (a topmost surface of 95 and 115) to a bottommost surface of the S/D contact (a bottommost surface of 95 and 115) extends from a top surface of the ESL (a top surface of 105) to below a bottommost surface of the ESL (a bottommost surface of 105) (fig. 10 and paragraphs 33-36).  
Regarding Claim 7, Chen teaches further comprising a dielectric layer (70) disposed on the MG, such that the gate contact extends through the dielectric layer to contact the MG, wherein a portion of the dielectric layer (a portion of 70 in between 10 and 105) separates the MG from the ESL (paragraphs 27-28).  
Regarding Claim 8, Chen teaches wherein portions of the ESL are disposed over an upper surface of the dielectric layer (fig. 10).  
Regarding Claim 9, Chen teaches wherein the ESL is a first ESL, the semiconductor structure further comprising a second ESL (108 capable of functioning as an etching stopping) disposed over a top surface of the first ESL (a top surface of 105) (paragraph 36).  

Claims 6, 9-11, 21-23, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2017/0062339 A1; hereinafter “Hsu”).
Regarding Claim 6, referring to at least Fig. 8 and related text, Hsu teaches a  semiconductor structure, comprising: a metal gate structure (MG) (a gate structure comprising 221-222) disposed over a semiconductor substrate (10) (paragraphs 20 and 29-31); gate spacers (205) disposed on sidewalls of the MG (outer sidewalls of the gate structure) (paragraph 24); a gate contact (223 in contact with the gate structure) disposed on the MG (paragraph 32); an etch-stop layer (ESL) (60b capable of functioning as an etch-stopping during CMP processing) disposed on the gate spacers (paragraphs 28, 34, and 38); and a source/drain (S/D) contact (800) disposed adjacent to the gate spacers, wherein a width of a top portion of the S/D contact (a width of a top portion of 800 interfacing with 60b) interfacing with the ESL is less than a width of a bottom portion of the S/D contact (a width of a bottom portion of 800 below the top portion of 800 interfacing with 60b) defined by the gate spacers, and wherein an entirety of the S/D contact from a topmost surface of the S/D contact (a topmost surface of 800) to a bottommost surface of the S/D contact (a bottommost surface of 800) extends from a top surface of the ESL (a top surface of 60b) to below a bottommost surface of the ESL (a bottommost surface of 60b) (fig. 8 and paragraphs 28 and 34).  
Regarding Claim 9, Hsu teaches wherein the ESL is a first ESL, the semiconductor structure further comprising a second ESL (90 capable of functioning as an etching stopping during CMP processing) disposed over a top surface of the first ESL (a top surface of 60b) (paragraph 40).  
Regarding Claim 10, Hsu teaches wherein a composition of the top portion of the S/D contact differs from a composition of the bottom portion of the S/D contact (paragraphs 37-38.  For example, a composition of the top portion of 800 having 802 formed of Ti is different from a composition of the bottom portion of 800 having 804 formed of W).  
Regarding Claim 11, Hsu teaches wherein the top portion of the S/D contact is free of Cu (paragraphs 37-38).  
Regarding Claim 21, referring to at least Fig. 8 and related text, Hsu teaches a semiconductor structure, comprising: a gate structure (MG) (a gate structure comprising 221-223) disposed over a semiconductor layer (10) (paragraphs 20 and 29-32); a source/drain (S/D) feature (110) disposed adjacent to the MG (paragraph 24); a contact feature (MD) (800) disposed over the S/D feature (paragraphs 37-38); a gate spacer (205) separating the MG from the MD (paragraph 23); and a first dielectric layer (60b) disposed along a first sidewall of the gate spacer (an outer sidewall of 205 in direct contact with 60b) to define a sidewall of an upper portion of the MD (an outer sidewall of an upper portion of 800 in direct contact with 60b), wherein a sidewall of a lower portion of the MD (an outer sidewall of a lower portion of 800) below the upper portion is free of contact with the first dielectric layer, and wherein a topmost portion of the sidewall of the upper portion of the MD is in direct contact with the first dielectric layer (fig. 8 and paragraphs 28 and 34); and a second dielectric layer (90) extending over a top surface and along a second sidewall of the gate spacer (a top surface and along a inner sidewall of 205 in direct contact with the gate structure) to directly contact the MG, the second sidewall being opposite to the first sidewall (fig. 8 and paragraph 39).  
Regarding Claim 22, Hsu teaches wherein the upper portion of the MD extends to below a bottom surface of the first dielectric layer (a bottom surface of 60b), thereby separating the first dielectric layer from the lower portion of the MD (See an annotated fig. 8 below).  

    PNG
    media_image1.png
    477
    759
    media_image1.png
    Greyscale

Regarding Claim 23, Hsu teaches wherein a bottom surface of the first dielectric layer (a bottom surface of 60b) directly contacts a top surface of the lower portion of the MD (See an annotated fig. 8 below).  

    PNG
    media_image2.png
    477
    759
    media_image2.png
    Greyscale

Regarding Claim 26, Hsu teaches wherein the first dielectric layer vertically protrudes from the gate spacer (fig. 8).  
Regarding Claim 27, Hsu teaches wherein the upper portion of the MD includes a first metal (the upper portion of 800 having 802 formed of Ti), and wherein the lower portion of the MD includes a second metal different from the first metal (the lower portion of 800 having 804 formed of W) different from the first metal (paragraphs 37-38).  
Regarding Claim 28, Hsu teaches wherein a portion of the second dielectric layer extends over the gate spacer to directly contact the first dielectric layer (fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding Claims 10-11, teaching of Chen has been discussed above including a composition of the bottom portion of the S/D contact (paragraph 33.  For example, 95 formed of titanium).  Chen does not explicitly disclose a specific material choice for the top portion of the S/D contact (paragraph 36, a material choice for 115).  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize readily available high conductive material such as tungsten for the top portion of the S/D contact in order to obtain the good conductivity.  Furthermore, it is noted that tungsten is different from titanium (for claim 10) and tungsten is not copper (for claim 11).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure in claim 1, particularly in combination with the limitation that an etch-stop layer (ESL) disposed on the dielectric layer and the second metal layer, wherein the ESL is in direct contact with a top surface of the dielectric layer and a top surface of the second metal layer.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new grounds of rejections as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829